NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MAGED SALEH MOHAMMED SHAIBI,                     No.   19-16633

                Petitioner,                      D.C. No. 1:18-cv-00056-BAM

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Respondent.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Barbara McAuliffe, Magistrate Judge, Presiding

                              Submitted February 9, 2021**
                                San Francisco, California

Before: HURWITZ and BRESS, Circuit Judges, and CORKER,*** District Judge.

      Maged Saleh Mohammed Shaibi appeals from the district court’s order

affirming the decision of the Commissioner of Social Security denying his claim for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Clifton L. Corker, United States District Judge for the
Eastern District of Tennessee, sitting by designation.
disability insurance benefits. “We review the district court’s order affirming the

ALJ’s denial of social security benefits de novo, and will disturb the denial of

benefits only if the decision contains legal error or is not supported by substantial

evidence.” Ford v. Saul, 950 F.3d 1141, 1153–54 (9th Cir. 2020) (quotations

omitted). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Shaibi contends the Administrative Law Judge (ALJ) erred in crediting the

testimony of a vocational expert (VE), who testified at the administrative hearing

that a significant number of jobs existed in the national economy that someone with

Shaibi’s residual functional capacity (RFC) could perform. Shaibi argues the VE’s

testimony was unreliable because he could not provide reasons for crediting the data

source he used to identify the number of jobs available in the national economy. He

also contends the VE’s testimony impermissibly conflicted with the Dictionary of

Occupational Titles (DOT).

      Shaibi’s argument that the VE had to explain the underlying data source’s

reliability for the ALJ to rely on his testimony lacks merit.1 Shaibi did not challenge

the VE’s expert qualifications. The VE had over 30 years of professional experience

and held the certification as a vocational rehabilitation counselor. The Supreme

Court has noted that VEs have the expertise and knowledge of the various “working


1
  Shaibi’s counsel’s own lay interpretation of the raw data does not undermine the
reliability of VE’s expert testimony, and Shaibi offered no other expert testimony to
rebut the VE’s testimony on this issue.

                                          2
conditions and physical demands of various jobs” and their prevalence in the

national economy. Biestek v. Berryhill, 139 S. Ct. 1148, 1152 (2019) (quotations

and alterations omitted). In support of their testimony, VEs may use a variety of

data sources including “publicly available sources,” information from employers, or

“their own ‘experience in job placement or career counseling.’” Id. at 1152-53

(citing SSR 00-4p, 65 Fed. Reg. 75760 (2000)). “Given its inherent reliability, a

qualified [VE’s] testimony as to the number of jobs existing in the national economy

that a claimant can perform is ordinarily sufficient by itself to support an ALJ’s step-

five finding.” Ford, 950 F.3d at 1160 (citations omitted). It is this expertise that

“provides the necessary foundation for his or her testimony” and “no additional

foundation is required.” Id. at 1158 (quoting Bayliss v. Barnhart, 427 F.3d 1211,

1218 (9th Cir. 2005)). Here, the ALJ could credit the VE based on his experience

and his valid reliance on government data.

      Shaibi next argues that the ALJ failed to sufficiently address the conflict

between the Dictionary of Occupational Titles and the VE’s testimony. “[A]n ALJ

may rely on expert testimony which contradicts the DOT, but only insofar as the

record contains persuasive evidence to support the deviation.” Johnson v. Shalala,

60 F.3d 1428, 1435 (9th Cir. 1995).

      In this case, although the ALJ limited Shaibi to sedentary exertion, the VE

identified jobs that Shaibi could perform that the DOT classified at the medium or


                                           3
light level of exertion. But the VE explained why he deviated from the DOT. He

noted that the DOT categorizes those jobs at the highest exertional level at which

they are generally performed but that the jobs he identified (hand packager and small

parts assembler) exist at the sedentary exertional level. The number of jobs the VE

identified for those occupations was only for the sedentary level of exertion,

consistent with Shaibi’s RFC, and not at the highest levels for those occupations as

classified by the DOT. The VE thus sufficiently explained the difference.

      In conclusion, the ALJ properly relied on the VE for the prevalence of jobs

that someone with Shaibi’s RFC could perform, and he adequately explained the

conflict between the VE’s testimony and the DOT.

      AFFIRMED.




                                         4